*13ORDER
The Disciplinary Review Board having filed with the Court a report recommending that HAROLD Y. O’GRADY of JERSEY CITY, who was admitted to the bar of this State in 1974, and who thereafter was temporarily suspended from practice by Order of the Court filed May 12, 1995, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropriation of client trust funds and failure to safeguard client funds), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And HAROLD V. O’GRADY having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that HAROLD V. O’GRADY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by HAROLD V. O’GRADY pursuant to Rule 1:21-6, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*14ORDERED that HAROLD V. O’GRADY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.